UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7883


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHUCK PARKER COLLINGTON, a/k/a Chuck Berry Collington,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00342-RBH-1; 4:12-cv-00287-RBH)


Submitted:   April 21, 2014                 Decided:   June 16, 2014


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chuck Parker Collington, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chuck Parker Collington seeks to appeal the district

court’s    order     denying      relief   on    his   28     U.S.C.     § 2255      (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial      showing          of    the   denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,         537    U.S.   322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Collington         has     not    made        the        requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                           2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3